 
 Exhibit 10.31

 
ADDENDUM TO EMPLOYMENT AGREEMENT
This Addendum to Employment Agreement (“Addendum”) dated the day of July 19,
2016 is between Oxbridge Re Holdings Limited, a Cayman Islands corporation
(“Oxbridge”), and Jay Madhu, an individual (“Executive”).
WHEREAS, Executive is currently employed by Oxbridge, and Oxbridge and Executive
previously entered into an Employment Agreement dated July 18, 2013
(“Agreement”), which sets forth terms and conditions of Executive’s employment;
and
WHEREAS, the parties desire to amend certain of those terms and conditions in
the Agreement as set forth below without amending the remaining terms of the
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed by and between Oxbridge and Executive that the Agreement
is amended as follows:
 
1. Paragraphs 5 and 6.3 of the Agreement.
Paragraphs 5 and 6.3 of the Agreement are hereby deleted and replaced in their
entirety with the following:
(5) Term. The initial term of the Executive’s employment hereunder will commence
on July 18, 2013 and continue for a period of three years, unless earlier
terminated pursuant to the terms of this Agreement. The Executive’s employment
shall then continue for a second term of three years, and thereafter,
automatically renew for additional one-year terms unless either party delivers
written notice of non-renewal at least 90 days before expiration of the initial
term or any renewal term. The initial term and any renewal term are
hereinafter collectively referred to as the "Term.
(6.3) Benefits. During the Term, the Executive will be entitled to (i) medical,
dental, life, disability and retirement benefits, if any, upon substantially the
same terms and conditions generally applicable to all of the Company's
executives; and (ii) four weeks paid vacation plus other paid time generally
available to the other executive officers of the Company.
 
2. Remainder of Agreement Unchanged.

Except as otherwise expressly set forth in this Addendum, the Agreement shall
remain unchanged and in full force and effect in accordance with its terms.
IN WITNESS WHEREOF, the parties hereto have executed this Addendum to Employment
Agreement as of the 15th day of August 2016.
 
 
 
 
 
 
EXECUTIVE
 
OXBRIDGE RE HOLDINGS LIMITED
 
 
 
 
 
/s/ Jay Madhu

 
By:
 
/s/ Wrendon Timothy


Jay Madhu
 
 
 
Wrendon Timothy, Financial Controller & Corporate Secretary


 
 
 
